Citation Nr: 1533339	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive additional compensation benefits for the Veteran's son (S.C.K.) as a dependent child.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision by the VA RO.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2011, but he failed to report to the hearing.  As he has not requested that the hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  38 C.F.R. § 20.704 (2014).

This case was most recently before the Board in August 2012, when the Board denied entitlement to retroactive additional compensation benefits for the Veteran's son as a dependent child.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's August 2012 decision.


FINDINGS OF FACT

1.  In conjunction with claims for service connection filed in May 1985 and January 1990, both of which were denied, the Veteran submitted copies of S.C.K.'s birth certificate in June 1985 and January 1990.

2.  The Veteran was first awarded disability compensation of 30 percent by a September 2002 rating decision, effective April 1997.  The Veteran was notified in a September 2002 letter that he had one year to submit a VA Form 21-686c to declare the status of his dependents, but he did not do so.

3.  S.C.K. attained the age of 18 years in December 1997.  The record does not indicate that S.C.K. attended school after his 18th birthday.

4.  A March 2005 rating decision granted an earlier effective date of January 1990 for the Veteran's award of disability compensation of 30 percent.  The Veteran was advised in an April 2005 letter to submit a VA Form 21-686c to declare the status of his dependents.

5.  Good cause has not been shown in order to extend the April 2006 deadline for the submission of information relating to dependency.

6.  The Veteran submitted a VA Form 21-686c in November 2006 listing S.C.K. as his sole dependent, accompanied by a copy of S.C.K.'s birth certificate.


CONCLUSION OF LAW

The criteria for entitlement to retroactive additional compensation benefits for the Veteran's son (S.C.K.) as a dependent child have not been met.  38 U.S.C.A. §§ 101(4), 1115, 5110, 5111, 7105 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.158, 3.204, 3.401(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In cases where the law is dispositive of the claim, the claim must be denied due to a lack of entitlement under the law, and VCAA notice is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because this claim is being denied as a matter of law for reasons that will be explained below, further discussion of the mandates of the VCAA is not required.

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2).

When evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

Turning to the facts in this case, in January 1990, the Veteran submitted a claim for service connection for PTSD.  The Veteran listed S.C.K. as his son and submitted a birth certificate stating that S.C.K. was born on December [redacted], 1979.  In April 1990, the RO denied service connection for PTSD.

In April 1997, the Veteran submitted a petition to reopen his claim of entitlement to service connection for PTSD.  The Veteran indicated that he was divorced, and he listed no information for his children.  The Veteran's claim was again denied in a March 1998 rating decision.

On December [redacted], 1997, S.C.K. attained the age of 18 years.  The record does not indicate that S.C.K. attended school after his 18th birthday.

In February 2001, the Veteran again submitted a petition to reopen his claim of entitlement to service connection for PTSD.  A July 2001 rating decision denied the Veteran's claim.  In a September 2002 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective April 1997.  The Veteran was notified in a September 2002 letter that he had one year, or until September 27, 2003, to submit a VA Form 21-686c to declare the status of his dependents, but he did not submit such information by this time.

The Veteran timely disagreed with the effective date assigned to this decision, and in February 2005, the Board found clear and unmistakable error (CUE) in the April 1990 rating decision denying service connection for PTSD, and it granted an earlier effective date of January 1990 for the Veteran's award of service connection for PTSD.  The Veteran was advised in an April 2005 letter to submit a VA Form 21-686c to declare the status of his dependents, and the letter informed the Veteran that he had one year from the date of the letter (that is, until April 2006) to appeal the decision.   

In November 2006, following the expiration of this one-year time period, the Veteran submitted a copy of S.C.K.'s birth certificate.  In a June 2007 administrative decision, the Veteran was informed that additional compensation benefits for S.C.K. could not be paid because S.C.K. had exceeded the age of dependency.  In September 2007, the Veteran argued that the April 2005 notification letter had not provided a time limit for submitting dependency information, and he requested retroactive payment for S.C.K. from February 1, 1990.

Turning now to an application of the relevant laws and regulations to the facts in this case, the Court, in its April 2013 Joint Motion, indicated that the Board's August 2012 denial erred by not specifically discussing whether the Veteran's September 2007 statement could be construed as a request for an extension of time to submit dependency information.  

Time limits for filing may be extended in some cases on a showing of "good cause."  When an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b).  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

To the extent that the Veteran's September 2007 statement is indeed a request for an extension of the April 2006 time limit by which the Veteran needed to submit dependency information to the RO, the Board finds that the Veteran has not shown good cause for extending this deadline.  While the April 2005 notification letter did not specifically list a time limit with regard to the submission of dependency information, the letter explicitly advised the Veteran that he had one year from the date of the letter to appeal the decision generally.  The Board finds that this one-year time limit, which broadly applied to all of the information contained within the notification letter, put the Veteran on notice that he had one year to submit information in any way contesting the decision, including by submitting information relating to dependency.  The Veteran, other than noting that the April 2005 letter did not explicitly state that the one-year time limit specifically applied to dependency as well, has not provided a reason explaining why he did not or could not provide this information within the one-year deadline.  Thus, the Board finds that the Veteran has not shown good cause for failing to submit dependency information within the prescribed time, and an extension is not warranted.  

Without an extension of time warranted, the Board notes that the law and regulations governing additional compensation benefits for a dependent child establish specific eligibility requirements.  The Board is bound by such authority and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

While the Veteran submitted copies of S.C.K.'s birth certificate as early as May 1985, such submissions were received before the Veteran was eligible for receipt of additional compensation benefits for dependents.  Such premature submissions could not serve to verify dependent status for benefits granted years later by September 2002 and March 2005 rating decisions.

The regulations provide that the Veteran had only until April 2006 (that is, one year from the date of his award notification in April 2005) to submit VA Form 21-686c and dependency information to the RO.  Because the RO received the form listing S.C.K. as a dependent more than one year after the April 2005 notification letter, an award of additional compensation may only be effective from the date that application was received (that is, November 2006) if otherwise legally allowable.  See 38 C.F.R. § 3.401(b).  No benefits can be awarded because S.C.K. was 26 years old (and had thus exceeded the legal age of dependency) in November 2006.  See 38 C.F.R. § 3.57.

The law is dispositive of the claim.  Entitlement to the payment of retroactive additional compensation benefits for S.C.K. is not warranted, because the Veteran failed to provide the required information in the time set forth by the applicable regulations.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to retroactive additional compensation benefits for the Veteran's son as a dependent child is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


